EXHIBIT 99.6 MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS The management’s discussion and analysis (MD&A) of financial position and results of operations has been prepared as of March 31, 2011 and should be read in conjunction with our audited consolidated financial statements and the related notes for the years ended December 31, 2010 and December 31, 2009.Unless the context otherwise dictates, a reference of Mercator Minerals, Mercator, the Company, us, we or our, refers to Mercator Minerals Limited and its subsidiaries includingMineral Park Mine Inc. Unless otherwise noted, all currency amounts are in United States dollars and are based on our consolidated financial statements that are prepared in accordance with Canadian generally accepted accounting principles (GAAP). This management’s discussion and analysis contains certain forward-looking information and forward-looking statements. The reader should review the cautionary statement on forward-looking information under the caption “Caution on Forward-Looking Information”, which forms part of this management’s discussion and analysis. National Instrument 43-101 Compliance Unless otherwise indicated, Mercator has prepared the technical information in this MD&A ("Technical Information") based on information contained in the technical reports and news releases (collectively the "Disclosure Documents") available under either Mercator Minerals Ltd. or Stingray Copper Inc. Each Disclosure Document was prepared by or under the supervision of a qualified person (a "Qualified Person") as defined in National Instrument 43-101 – Standards of Disclosure for Mineral Projects of the Canadian Securities Administrators ("NI 43-101"). Readers are encouraged to review the full text of the Disclosure Documents which qualifies the Technical Information. Readers are advised that mineral resources that are not mineral reserves do not have demonstrated economic viability. The Disclosure Documents are each intended to be read as a whole, and sections should not be read or relied upon out of context. The Technical Information is subject to the assumptions and qualifications contained in the Disclosure Documents. The disclosure in this MD&A of all technical information has been prepared under the supervision of Gary Simmerman, BSc, Mining Eng. FAusIMM, Mercator's Vice-President Engineering, and Mike Broch, BSc, Geology, Msc, Economic Geology, FAusIMM, the Company's Vice-President Exploration, each of whom are Qualified Persons under NI 43-101. The common shares of the Company trade on the Toronto Stock Exchange (symbol: ML). - 1 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS Non-GAAP Measures The Company uses both GAAP and certain non-GAAP measures to assess performance. This discussion and analysis includes non-GAAP measures of “cash flow from operations”, “net smelter return”, “total direct operating cost”, “total direct operating costs with inventory adjustments”, and “EBITDA”. These non-GAAP financial measures are intended to provide additional information and should not be considered in isolation or as a substitute for measures of performance prepared in accordance with GAAP. Introduction and Strategy The Company is a diversified natural resource company engaged in the mining, development and exploration of its mineral properties in Arizona, U.S.A. and Mexico.The Company’s principal assets are the 100% owned Mineral Park Mine (“Mineral Park Mine”), a copper and molybdenum production mine located near Kingman, Arizona, and the 100% owned El Pilar copper development project located in Northern Mexico.The Company anticipates El Pilar to be a conventional open pit, run of mine, heap leach copper project. The Company acquired 100% of the shares of Mineral Park Mine Inc. (then known as Equatorial Mineral Park, Inc.) (“MPI”) from Equatorial Mining North America, Inc. (“EMNA”) in 2003, and the El Pilar project in 2009, when completing the acquisition of 100% of the shares of Stingray Copper Inc. During 2009, the Company completed the Phase 1 construction and commissioning of the 25,000 ton per day (tpd) mill at the Mineral Park.During the first quarter of 2010, the Company completed the Phase 1.5 expansion of the mill, increasing ore throughput capacity to the 30,000 tpd to 35,000 tpd range.In 2011, the Company expects to complete the Phase 2expansion of mine and ore processing facilities at Mineral Park Mine increasing ore throughput to 50,000 tpd resulting in a substantial increase in the copper and molybdenum production.Additionally, the Company expects to complete the El Pilar project engineering, permitting and feasibility study in the late second quarter or early third quarter of 2011.The Company expects to make a positive development decision regarding El Pilar and to secure financing by the fourth quarter of 2011. Overall 2010 Performance The Company recorded a net loss of $115.1 million ($0.59 basic and diluted loss per share) for the year ended December 31, 2010 as compared to net a net loss of $17.6 million ($0.13 basic and diluted loss per share) for the year ended December 31, 2009.The increase in net loss recorded in 2010 as compared to 2009 was primarily due to $111.9 million of unrealized losses due to changes in the mark-to-market value of the Company’s forward sales of copper.The unrealized loss was somewhat offset by the increase in income provided by operations at Mineral Park Mine. (In millions) Revenue $ $ Copper in concentrate sold (pounds) Copper in cathode sold (pounds) Molybdenum in concentrate sold (pounds) Silver in concentrates sold (ounces) -2 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS As at December 31, 2010 the Company had $36.2 million in cash and cash equivalents and working capital of $3.8 million. This compares to $62.2 million in cash and cash equivalents and working capital of $39.8 million as at December 31, 2010. The December 31, 2010 working capital balance of $3.8 million includes a reduction in working capital of $40.2 million for unrealized losses accrued for mark-to-market forward price adjustments on copper due within the next twelve months. The Company has been the operator of Mineral Park Mine since June 24, 2003, and has transitioned the mine from a run of mine, heap leach, and solvent extraction/electrowinning (“SXEW”) operation to a 30,000 ton per day mill operation with associated SXEW copper production as of December 31, 2010. The Mineral Park Mine is currently expanding the mill capacity to 50,000 ton per day which will further increase copper and molybdenum production. The copper and molybdenum market continued to strengthen through 2010 from the end of 2009. The price of copper was $3.33 per pound at December 31, 2009 and $4.18 at December 31, 2010. The price of molybdenum was $16.40 per pound at December 31, 2010. Average Copper COMEX Price Average Realized Copper Price (excluding hedges) Average Molybdenum Spot Price Average Molybdenum Realized Price The Company’s copper production that exceeds the amount of copper forward sales is exposed to the fluctuation in copper prices (see discussion on “financing activities” regarding copper forward sales). The Company’s cathode copper sales are recognized at the NYMEX monthly average price less shipping. Current agreement on spot sales for 100% of cathode production is with Whitney Metals. The Company’s copper concentrate sales are recognized at the COMEX monthly average prices for quotational periods M+1, M+3, or M+4 (at the buyer’s declaration) with assemblage of agreed upon lot sizes, approximately 5,000 wet metric tons (wmt). Current destinations include China through the port of Guaymas, Mexico and domestically to Miami and Hayden, Arizona. The Company is responsible for freight, insurance, smelting, documentation fees and refining costs. Current off-take agreements with metal brokers include 20,000 wmt per year in years 2011-2012 with MRI and 70,000 dry metric tons (dmt) to Trafigura in 2011 – 2017, plus an additional 20,000 dmt per year in years 2011-2012. The Company’s molybdenum concentrate sales are recognized at worldwide oxide prices less broker discounts at the time of delivery to the buyer. Concentrate sales are FOB mine site. Current off-take agreement is an Evergreen Contract with DRC for 100% of molybdenum production, with terms and conditions reviewed on an annual basis. The Company believes that in the near and medium term, given the recent increase in the prices of commodities that it produces, the outlook for its operations will continue to improve. There can be no assurance, however, that molybdenum demand will strengthen or that copper and molybdenum prices may have a material adverse effect on the Company’s operating results and financial condition for any copper volumes exceeding the copper forward sales. -3 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS Selected Annual Information (Expressed in thousands of United States $, except per share amounts) (For the 12 months ended and as of December 31) Operating Revenues $ Working Capital (deficit) ) Interest Income Income (Loss) from Operations ) ) ) Unrealized (Loss) from derivative instruments ) - - - Net Income(Loss) Loss per Share - Basic ) - Diluted ) Total Assets 249, 158 206, 572 Net Assets Total Liabilities Share Capital Common Shares Issued Dividends Declared - Results of Operations Revenues generated by the Company from metals sales and other items during the year ended December 31, 2010 totaled $182.6 million on the Company’s shipped production totaling 27.8 million pounds of copper in concentrates (24.1 million for 2009), 4.4 million pounds of molybdenum (1.6 million for 2009) 0.4 million ounces of silver (0.1 million for 2009) and 3.2 million pounds of cathode copper (4.4 million for 2009).The average realized price during the year ended December 31, 2010, was approximately $3.53 per pound, compared to $2.10 per pound to 2009. The average realized sales price for molybdenum was $16.07 per pound ($12.15 for 2009). Mining and processing expenses at Mineral Park Mine increased to $89.9 million during 2010 as compared to $51.9 million in 2009.Freight, smelting and refining charges were $27.4 million for 2010 ($19.7 million for 2009).The increase in these expenses during 2010 as compared to 2009 is the result of increased mining and processing activities during the year, due to a full year of operation of Phase 1 and incremental Phase 1.5 activity, requiring increased mining to deliver feed stock for the mill, and increase in processing activities at the mill at Mineral Park.Additionally, cathode copper was recovered from the in-process inventory contained in the leach pads and dumps during the current period, and expensing previously capitalized costs incurred in connection with the in-process copper inventories on the leach pad. The staffing levels at Mineral Park Mine have continued to increase over the prior year levels, in connection with the continued expansion of milling operations. -4 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS During 2010, the Company incurred exploration expenses of $2.5 million compared to $0.1 million for 2009.This increase in exploration expense is due to feasibility study activities at the El Pilar project acquired in late 2009. Administration costs were $18.1 million during the year ended December 31, 2010 compared to $7.5 million for the year ended December 31, 2009.Administration costs during the year ended December 31, 2010 included $7.8 million of state and local property and severance taxes and other regulatory payments. The Company incurred interest expense of $10.8 million during the year ended December 31, 2010 down from $16.8 million in 2009.The decrease in interest expense was due to the new financing of long-term debt at lower interest rates and related interest rate swaps. Interest income was $0.1 million during the year ended December 31, 2010 compared to $0.2 million during the prior year. As at December 31, 2010 the Company had inventory of approximately 9.9 million pounds (2009 – 13.6 million pounds of copper) of finished goods and in-process copper.The decrease in copper inventory pounds was primarily due to the decrease in pounds contained in the heap leach pads. The Company has ceased placing new ore on the leach pads, and as a consequence, the inventory contained in the leach pads was reduced by the amount of cathode sales.Finished goods and in-process molybdenum pounds were 0.1 million pounds at December 31, 2010 and at December 31, 2009. During the first quarter of 2010, the Company completed the construction of the Phase 1.5 of the mill expansion, increasing the mill capacity to the 30,000 to 35,000 tons per day. Subsequently, it was determined that by increasing the mill throughput rate to the 35,000 tpd level the metal recoveries dropped to undesirable levels; therefore the mill throughput levels were maintained in the 25,000 tpd range until the additional rougher flotation cells were installed (fourth quarter of 2010). On March 31, 2010, the Company announced that it had received and accepted commitments from a syndicate of international banks, for credit facilities aggregating $130 million (the “Credit Facilities”).The Company closed on the Credit Facilities, and concurrently issued notice of redemption effective on May 6, 2010 of the 11.5% Senior Secured Notes due February 16, 2012. The Credit Facilities are comprised of a $100.0 million term loan with a one year grace period and a five year amortization and a $30.0 million revolving credit facility repayable on the fourth anniversary, subject to an annual extension option at the lenders’ discretion.The bank financing reduced interest rates by more than half from 11.5% to 4.83%, representing a savings of approximately $700,000 per month on the Company’s long term debt. While management believes the medium and long term fundamentals of copper and molybdenum are very good, the Company has structured a risk management program in support of the refinancing and the development plans for the expansion of Mineral Park Mine and its EI Pilar project in Mexico. In May 2010, a total of 146.9 million pounds of copper were sold forward over a six year term at an average net price to the Company of $3.01 per pound, net of all costs. As at December 31, 2010, the balance of forward copper sales was 133 million pounds of copper at an average net price of $3.00 per -5 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS pound.The forward sale totals less than 11% of the Mineral Park Mine proven and probable mineral reserves as announced on March 31, 2010 and only 48% of the planned production during the term of the loan. None of the Company's molybdenum production has been forward sold. In August 2010, the Company, through a indirect wholly owned subsidiary, entered into an agreement to purchase a LM6print Gas Turbine from GE Packaged Power, Inc. The turbine will supply power for Phase 2 expansion at Mineral Park Mine and has a design capacity of 35 megawatt (MW) against the overall requirements of the Phase 2 expansion at 50,000 tons per day of 57 MW. Mineral Park Mine currently purchases approximately 25 MW from the grid. The turbine is expected to be operational late in the second quarter of 2011. Concurrent with securing the project financing for the purchase of the gas turbine, Mineral Park Mine has entered into a long term off-take contract with Trafigura for annual volumes of 70,000 dry metric tons of copper concentrate over a term of seven years. It is expected that delivery conditions will provide material savings on freight, smelting and refining costs when sold to domestic outlets. On October 6, 2010, six additional rougher cells were commissioned in the mill.This resulted in improved mill recoveries of copper and molybdenum to near mill design expectations.Since the installation of the rougher cells, the Company has gradually increased the mill throughput rate to the 30,000 to 35,000 tpd range by the end of 2010. The Phase 2 construction expansion, scheduled to be completed in the second quarter of 2011 and in full service by the third quarter of 2011, will increase the mill throughput capacity to approximately 50,000 tons per day.The Company expects the Phase 2 expansion when completed, to substantially increase copper and molybdenum production and decrease overall unit cost of sales. The contracted gas turbine purchase will supply the power for the Phase 2 incremental power requirements. -6 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS The following table provides a detailed un-audited breakdown of unit cost and expenses at Mineral Park, Inc. by quarter for the fiscal year ended December 31, 2010, stated in United States dollars. Total Q1 Q2 Q3 Q4 Mill Feed Stock Pile Ore ) ROM Molybdenum Stockpile Leach Dump Waste Mine Total Mined Tons Copper Cathode Production Copper Concentrate Production (filtered) Molybdenum Concentrate Production (filtered) Revenue Realized gain/loss-Derivative Instruments - Freight, Smelting & Refining Net Smelter Return Mining Processing Development & Expansion - Administration Total Direct Operating Costs Inventory Adjustment ) Total Direct Operating Costs w/inventory adjustment EBITDA ) FS&R Cost Per Ton Material Freight, Smelting, and Refining Direct Cost Per Ton Material Mining Processing Administration Total Direct Cost Per Ton FS&R Cost Per Pound Copper Produced Freight, Smelting, and Refining Direct Cost Per Pound Copper Produced Mining Processing Administration Total Direct Cost Per Pound Copper in Inventory Adjustment ) Direct Cost Per Pound Copper Adjusted for Inventory -7 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS Financial Position and Liquidity The Company’s activities have been financed prior to this date through the sale and issuance of shares and other securities by way of private placements, commercial financing arrangements, and increased cash flow from operations at the Mineral Park Mine. The Company completed commission of the Phase 1 mill expansion at the Mineral Park Mine and declared commercial production in 2009. In 2010, the results of operations have improved each quarter and the Company has reported income from operations of $27.4 million. Also during 2010, the Company commenced construction of the Phase 2 mine and plant expansion, which will allow for increased milling throughput. This expansion is scheduled to be completed in the second quarter of 2011. The Company anticipates that the Phase 2 expansion will result in an increase of copper production by 50% and an increase of molybdenum production of approximately 100% beginning in the third quarter of 2011. This increase in metal production is expected to be sold at the market rates. The Company expects its working capital balances to begin increasing after the Phase 2 expansion is complete. As at December 31, 2010, the Company had working capital of $3.8 million compared to a working capital balance of $39.8 million at December 31, 2009. The details of working capital are set out in the table below. (In thousands) December 31, December 31, Change Cash and cash equivalents $ $ $ Restricted cash - ) Accounts receivable ) Inventories ) Prepaid expenses ) Income taxes recoverable Marketable securities ) Total Current Assets $ $ $ Accounts payable and accrued liabilities $ $ $ ) Current portion - long term debt Current portion - derivative instruments - ) Current portion - project financing - ) Current portion - equipment loans Current portion - deferred revenue Total Current Liabilities $ $ $ ) Working Capital $ $ $ ) -8 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS Cash Flow from Operations Cash flow from operations for the year ended December 31, 2010 was $19.5 million compared to a negative $24.3 million for the year ended December 31, 2009. The primary reason for this increase was the performance at the Mineral Park Mine. Copper and molybdenum revenues improved by $41.6 million and $50.3 million, respectively, when compared to the year ended December 31, 2009. The increase in revenues was primarily due to the increase in copper and molybdenum price realizations and an increase of 2.8 million in molybdenum sales pounds. The $93.9 million increase in revenues was partially offset by a $58.7 million increase in operating cash cost. The increase in operating cash cost was due to the full year effects of operating the mill and related costs of the mill expansion in 2010. Financing Activities On April 26, 2010, MPI entered into a credit agreement (the “Credit Agreement”) with a group of lenders (the “Lenders”) to provide credit facilities totaling $130.0 million comprised of a non-revolving credit facility loan and a revolving credit facility loan (collectively the “Credit Facilities”).MPI is entitled to prepay all or any portion of the Credit Facilities in the minimum amount of $2.0 million at any time without penalty, subject to breakage costs. The Company incurred lender’s fees of $3.9 million in connection with these Credit Facilities. This amount was applied proportionately to the funds raised and is being amortized to interest expense using the effective interest method over the terms of the Credit Facilities. The Company also incurred transaction costs of $2.5 million which were expensed in the statement of operations. Effective interest rate on Credit Facilities as at December 31, 2010 was 0.0743%. The non-revolving credit facility is comprised of a $100.0 million term loan.Principal repayments of approximately $4.8 million are required to be made quarterly commencing March 31, 2011 with a final maturity date of March 31, 2016. The revolving facility is comprised of a $30.0 million loan with the full amount repayable upon its with a maturity date of April 26, 2014. The maturity date is subject to an annual extension option at the Lenders’ discretion.As of December 31, 2010, the full amount of the facility has been drawn. Interest on the Credit Facilities is based on LIBOR plus a spread ranging from 3.5% to 4.5% per annum based on the debt service coverage ratio, as defined, following the first scheduled repayment of the non-revolving credit facility. Up until that time interest is set at LIBOR plus 4.5% per annum. The interest rate as of December 31, 2010 was based on the 1-month LIBOR rate and was approximately 4.76%. In connection with the Credit Facilities, the Company was also required to enter into forward sales of copper totaling 146.9 million pounds over a six year term. The Credit Facilities are collateralized by principal operating assets of the Company held in MPI and are guaranteed by the Company’s subsidiary, Mineral Park Mine Holdings Ltd. -9 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS The Credit Agreement also contains quarterly provisions that require the Company to apply cash flow available for cash sweep, as defined, to reduce the Credit Facilities.The percentage of excess cash subject to prepayment will vary depending on completion and performance of the Phase 2 mill expansion and other factors.The cash sweep provision is no longer applicable once prepayments aggregating $30.0 million have been made.No amounts paid or payable as a result of the cash sweep provision have been recorded as of December 31, 2010 in these consolidated financial statements. The Credit Facilities contain covenants including restrictions on new indebtedness, new liens, disposition of assets, acquisitions, investments and distributions.Financial covenants include a loan life coverage ratio and a minimum debt service coverage ratio as well as a minimum reserve tails based on life of mine ore reserves.As at December 31, 2010 the Company was in compliance with all debt covenants and was not in default on the loan. The Company is required to maintain a minimum cash balance in a restricted bank account of $10.0 million up to April 26, 2011 and $15.0 million thereafter until the Credit Facilities are repaid. The minimum principal payments in aggregate and for each of the five succeeding years are as follows: $ Thereafter $ On February 15, 2007, the Company issued secured note units.A total of 120,000 units (the “Units”) were sold at a price of $980.0 per unit for gross proceeds of $117.6 million. Each unit consisted of one secured note in the principal amount of $1,000 (the “Notes”) and 50 detachable common shares purchase warrants which entitled the holder to purchase one common share at a price of CDN$4.00 per share until February 16, 2012.The Notes bore interest at 11.5% per annum payable semi-annually in equal installments on June 30 and December 31 of each year and were to mature on February 16, 2012. The proceeds raised from the issuance of the Notes were allocated between the liability (the “Notes”) and equity (share purchase warrants) components using the residual method whereby the Company determined the fair value of the share purchase warrants and allocated the residual to the Notes. The Company used the Black-Scholes option pricing model to determine the fair value of the share purchase warrants using the Company’s historical prices and the following assumption (i) risk free rate of 3.79% (ii) expected volatility of 79.7%, (iii) expected life of 5 years and (iv) a dividend yield of nil. At the date of issuance of the Notes, the Company allocated $10.4 million to the share purchase warrants (credited to contributed surplus), and $107.2 million to the Notes.The difference between the redemption value and the portion of the proceeds received allocated to the Notes represents a discount on the debt which was accreted to operations over the term of the debt using the effective interest rate method. - 10 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS The Notes could be redeemed by the Company any time three years after the closing date at a redemption price equal to $1,050 per note including accrued and unpaid interest. On May 6, 2010 the Company used the proceeds from the Credit Facilities to redeem the Notes.The difference between the redemption price paid of $126.0 million and the carrying value of the Notes at the time of redemption of approximately $115.2 million has been recognized as a loss on long-term debt extinguishment in the consolidated statements of operations. The share purchase warrants were unaffected by the redemptions. In connection with the closing of the Credit Facilities, the Company entered into forward sales of copper totaling 146.9 million pounds of copper over a six year term at an average net price to the Company of $3.01 per pound, net of all costs. The quantities forward sold and the net weighted average prices to be received outstanding at December 31, 2010 are set out as follows: Year Copper (lbs) Annual average price $ Total $ The copper forward contracts had outstanding notional amounts of 133.5 million pounds of copper as at December 31, 2010.At December 31, 2010, the Company has recorded a liability with fair value of $110.7 million related to these copper forward contracts, of which $39.4 million relates to derivative contracts maturing in less than one year, and $71.3 million relates to derivative contracts with a maturity date greater than one year.The fair value of these forward contracts will fluctuate until their respective maturities in response to fluctuation in market prices of copper, interest rates and the Company’s own credit risk. Actual results can differ from estimates made by management and may have a material impact on the Company’s financial statement. During the year ended December 31, 2010, the Company recorded a realized loss of $4.3 million (2009 - $Nil) on the copper forward contracts that were closed out and settled for cash. No such transactions occurred in 2009. The Credit Facilities bear interest at LIBOR plus a spread.The Company has entered into interest rate swap contracts to exchange the LIBOR portion of the interest payments for a fixed rate of 2.38% on 50% of the non-revolving credit facility of $100.0 million for the period from May 28, 2010 to March 31, 2016. These interest rate swaps had outstanding notional amounts of $50.0 million as at December 31, 2010.The notional amount decreases over the period as payments are made.At December 31, 2010, the Company had recorded a liability with a fair value of $1.1 million related to these interest rate swaps, of which $0.8 million relates to derivative contracts maturing in less than one year, and $0.3 million - 11 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS relates to derivative contracts with a maturity date greater than one year.In the estimation of fair value of interest rate swaps, management used the following assumptions: LIBOR rate of 0.30% to 4.27%, and a credit adjusted discount rate of 8.5%. The fair value of these interest rate swap contracts will fluctuate until their respective maturities. In response to fluctuations in LIBOR rates and the Company’s own credit risk, actual rates can differ from management estimates. During the year ended December 31, 2010, the Company recorded a realized loss of $0.6 million on the interest rate swaps that were closed out and settled for cash.No such transactions occurred in 2009. The fair values of the Company’s derivative financial instruments as disclosed above are determined, in part, based on quoted market prices received from counterparties and adjusted for Company specific factors, notably credit risk. On October 21, 2010, a subsidiary of the Company, entered into a master loan and security agreement with Trafigura AG (the “Loan Agreement”)to fund the purchase of a gas turbine generator to be used in a power generating facility being constructed for the Mill Phase 2 mill expansion at the Mineral Park Mine (the “Project Financing”). The maximum amount available under the Loan Agreement is $20.8 million. The Company incurred financing costs of $0.2 million in connection with the Project Financing. This amount is being amortized to interest expense using the effective interest method, which is a nominal amount for the year ended December 31, 2010. In addition, transaction costs of $0.4 were expensed in the statement of operations. Effective interest rate on project financing facility as at December 31, 2010 was 0.0215% As at December 31, 2010, the total amount drawn from the funds available was $20.4 million. Principal repayments of $0.2 million are required to be made monthly in eighty-four installments commencing on the earlier delivery of the electrical power to the mill or on June 15, 2011. Interest on this facility is based on 1-month LIBOR plus 3% per annum.A commitment fee of 2% per annum is applied to the average undrawn balance for the previous month and is expensed as incurred. The Project Financing is collateralized by the gas turbine generator and related assets.The Company also pledged the common stock of its subsidiary, which holds the power generating assets.The Loan Agreement contains covenants including restrictions on new indebtedness, new liens, and disposition of assets. The minimum principal payments in aggregate and for each of the five succeeding years are as follows: $ Thereafter $ - 12 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS The Company enters into various agreements with third parties to acquire the use of equipment utilized at the Mineral Park Mine. The outstanding amounts due are repayable by monthly blended principal and interest payments bearing interest rates ranging from 4.095% to 7.75%, maturing at various dates ranging from January 1, 2011 to September 30, 2015.All agreements are collateralized by the respective mining equipment. Investing Activities The Company invested $59.4 million in property, plant and equipment for the year ended December 31, 2010. $22.2 million was for the acquisition of the natural gas turbine and construction of related support facilities at the Mineral Park Mine and $37.2 million was primarily for the completion of the construction of the Phase 1.5 of the mill expansion and for the Phase 2 mill expansion in progress at the Mineral Park Mine. Construction in Progress The Company has construction in progress as at December 31, 2010 of $80.5 million, consisting of two projects. $57.8 million is primarily for the Phase 2 mill expansion at Mineral Park Mine and the remaining $22.7 million is for the natural gas turbine acquisition and installation at Mineral Park Mine. Table of Commitments Payments due by period (US000’s) Total 2012-2013 2014-2015 Thereafter Derivative Instruments a) $ Long Term Debt Credit Facility b) Long Term Debt Credit Facility Revolver c) - - - Project Financing d) Equipment Loans e) - Asset Retirement Obligation f) - - - Contigent Royalty Payments g) - Total $ a) Derivative Instruments included the fair value for the forward contracts for copper of $110.7 million and the fair value of interest rate swaps of $1.1 million. b) Long-term debt of credit facility. c) Credit facility revolver. d) Project financing for the natural gas turbine at Mineral Park Mine. e) Equipment loans payable (described above). f) Asset retirement obligation (described below). - 13 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS g) Royalty payments on the Mineral Park Mine operations. Under the Acquisition Agreement the Company acquired from EMNA (the “Acquisition Agreement”) the Mineral Park Mine reclamation bond, the Aquifer Protection Bond and general working capital (accounts receivable and prepaid expenses), for a total of $2.7 million. Under the Acquisition Agreement the $2.7 million will be reimbursed to EMNA by an unsecured NPI in the Mineral Park Mine of 5% per quarter on cumulative revenue less cumulative cash operating expenses, as defined in the agreement.At December 31, 2010, $1.5 million has been paid to EMNA (2009 - $1.5 million) of which $1.2 million (2009- $0.9 million) has been recognized as a mineral property cost and $0.6 million has been debited against the NPI liability. Asset Retirement Obligation The Company’s asset retirement obligation relating to the Mineral Park Mine was assumed on the acquisition of the facility in 2003. The Company estimates its asset retirement obligation based on its current legal obligations to reclaim, decommission, and restore its Mineral Park Mine site. In connection with the commencement of commercial production of the Phase 1 expansion project, renovation of tailings pond and extension of its life of mine to 25 years, the Company updated its estimate of the asset retirement obligation liability. The expected inflation rate was determined to be 4%, an increase from previously applied rate of 2.5%. The present value of future site closure and restoration obligations was determined using a credit adjusted discount rate of 9%. The asset retirement obligation accrual requires management to make significant estimates and assumptions. Actual results could materially differ from these estimates. After including the effect of time value of money, site closure and restoration obligations are expected to be incurred during years 2034-2043. Total undiscounted costs after including the effect of inflation are $22.6 million, an increase from the previously estimated cost of approximately $5.0 million. Revision of estimates of asset retirement obligations did not have a significant impact on the consolidated financial statements. The increase in the cost estimates were offset by the extension of the life of mine resulting in a nominal effect on the financial statements. Deferred Revenue During March 2008, the Company entered into, and subsequently amended an arrangement (the “Arrangement”) with a subsidiary company of Silver Wheaton Corp. (“Silver Wheaton”)to sell 100% of its silver production from the Mineral Park Mine over the life of the mine for an upfront payment of $42.0 million (the “Deposit”).Upon delivery of the silver, Silver Wheaton will also pay the Company a fixed price payment per ounce of silver produced equal to the lesser of $3.90 (subject to a 1% annual adjustment starting in the fourth year of silver production) and the spot price at the time of sale. Under terms of the Arrangement, the unpaid amount of the Deposit will remain refundable until it is reduced to nil.The Deposit will be reduced by an amount equal to the difference between the spot price of silver and the $3.90 per ounce fixed price and multiplied by the total ounces of silver delivered to Silver Wheaton. If at the end of the initial 40 year term of the Arrangement, the Deposit has not been reduced to nil, the Company will refund the outstanding portion of the Deposit to Silver Wheaton.As at December31, 2010, the refundable portion of the Deposit was $35.0 million (2009 - $40.7 - 14 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS million).During the year ended December 31, 2010, the Company delivered ­­327,356 ounces (2009-109,514) of silver to Silver Wheaton. Pursuant to the Arrangement, the Company was to achieve a minimum target rate of 35,000 ton of ore per day over a thirty day consecutive period (the “Minimum Target Rate”) by June 30, 2010 otherwise Silver Wheaton could request repayment of the refundable portion of the Deposit, subject to any subordination agreement.During the year ended December 31, 2010, the Company amended the Arrangement whereby the date to achieve the Minimum Target Rate was extended to June 30, 2011.In consideration for this amendment, the Company granted Silver Wheaton a right of first refusal on the sale of silver produced from any mining property or concession owned, currently or in the future, by the Company on terms substantially similar to the Agreement or a royalty interest payable on any silver produced from any mining property or concession owned, currently or in the future, by the Company.The Company has assessed the ability of the Mineral Park Mine to meet the Minimum Target Rate and has concluded that it will achieve the Minimum Target Rate in the second quarter of 2011.However, there can be no assurances that the Company will achieve the Minimum Target Rate by June 30, 2011. As security for the performance of the obligations of the Company in favor of Silver Wheaton, the Company has granted Silver Wheaton certain security interests in the Mineral Park Mine mining interest, including a charge over all silver contained in and mined, produced, recovered, or removed from the Mineral Park Mine. The $42.0 million Deposit is recognized as revenue on a dollar per unit basis using the total number of silver ounces expected to be delivered to Silver Wheaton over the life of the Mineral Park Mine. The following table summarizes the changes in the Silver Wheaton deferred revenue: December 31, December 31, Balance, beginning of the year $ $ Amortization on delivery of silver ) ) Balance, end of the year Less: current portion ) ) Long-term $ $ Fourth Quarter The Company recorded a net loss during the three months ended December 31, 2010 of $51.1 million. This compares to a net loss of $1.8 million for the three months ended December 31, 2009. The primary increase in net loss is due to $56.0 million of realized and unrealized losses due to the impact of the forward price hedging on copper for the three months ended December 31, 2010 and nil for the three months ended December 31, 2009. Income from operations for the three months ended December 31, 2010 was $10.8 million compared to a $0.7 million loss for the three months ended December 31, 2009. Revenue for the three months ended December 31, 2010 was $56.0 million compared to $34.9 million for the three months ended - 15 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS December 31, 2009. Costs and expenses for the three months ended December 31, 2010 was $45.2 million compared to $35.7 million for the three months ended December 31, 2009.The increases in revenues, costs and expenses were directly the result of the expansion of the mining and milling operations and related production volumes at the Mineral Park Mine when comparing the fourth quarter of 2010 to the fourth quarter of 2009. Selected Quarterly Results The following tables present our un-audited quarterly results of operations for each of the last eight quarters.This data has been derived from our un-audited consolidated financial statements, which were prepared on the same basis as the annual consolidated financial statements and, in our opinion, include all necessary adjustments, consisting solely of normal recurring adjustments, for the fair presentation of such information.Those unaudited quarterly results should be read in conjunction with our annual audited consolidated financial statements for the years ended December 31, 2010 and 2009. (Stated in thousands except per share amounts) First Quarter Second Quarter Third Quarter Fourth Quarter Total Copper Pounds Sold Total Molybdenum Pounds Sold Total Revenue $ Net Income (Loss) Earnings (Loss) per Share ) ) ) Operating Cash Flow ) Total Copper Pounds Sold Total Molybdenum Pounds Sold 73 Total Revenue $ Net Income (Loss) Loss per Share ) Operating Cash Flow ) ) ) Fair Value of Financial Instruments The fair values of cash and cash equivalents, restricted cash, accounts receivables, accounts payable and accrued liabilities, approximate carrying values because of the short term nature and high liquidity of these instruments. The fair value of environmental and land reclamation bonds approximate their carrying value based on current interest rates and high liquidity. Forward copper contracts and interest rate swaps are stated at fair value based on current market prices and interest rates, respectively, adjusted for the Company’s credit risk. - 16 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS The fair values of marketable securities are based on current bid prices as at December 31, 2010. The fair value of the equipment loans and net proceeds interest approximates book value using current rates of interest. Based on market prices, the fair value of the long-term debt and project financing as at on December 31, 2010 was approximately $126.8 million and $20.2 million, respectively. In evaluating fair value information, considerable judgment is required to interpret themarket data used to develop the estimates. The use of different market assumptions and valuation techniques may have a material effect on the estimated fair value amounts. Accordingly, the estimates of fair value presented herein may not be indicative of the amounts that could be realized in a current market exchange. The fair value hierarchy of financial instruments measured at fair value on the balance sheet is as follows: Level 1 – Fair values measured using unadjusted quoted prices in active markets for identical instruments Level 2 – Fair values measured using directly or indirectly observable inputs, other than those included in Level 1 Level 3 – Fair values measured using inputs that are not based on observable market data Financial assets and liabilities carried at fair value as at December 31 were as follows: Level 1 Level 2 Level 1 Level 2 Financial Assets Cash and cash equivalents $ $
